Citation Nr: 0432383	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  04-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a low back 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from December 1950 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran and his spouse testified at a videoconference 
hearing before the undersigned Veterans Law Judge in June 
2004.  A transcript of this testimony has been associated 
with the veteran's claims folder.

At his hearing, the veteran testified that he had received 
treatment for the disorders on appeal at the New Orleans 
VAMC, particularly noting a January 2004 x-ray of the spine, 
in addition to an evaluation conducted in either March or 
April 2004 at this facility.  These records have not yet been 
associated with the veteran's claims folder.  As VA has a 
duty to request all available and relevant records from 
federal agencies, the Board finds that a search for these 
treatment records should be completed by the RO.  See 38 
C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records, such records are 
considered evidence of record at the time a decision is 
made).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should obtain copies of 
all treatment records for the 
veteran from the New Orleans VAMC 
since May 2003.  

2.  The RO should re-adjudicate 
the veteran's increased rating 
claims in light of the evidence 
added to the record since the last 
Statement of the Case (SOC).  If 
the benefits sought on appeal 
remains denied, the veteran and 
his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


